This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2016).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A16-1256

                In the Matter of the Welfare of the Child of: L. M. P., Parent.

                                   Filed January 17, 2017
                                          Affirmed
                                      Schellhas, Judge

                               Hennepin County District Court
                                  File No. 27-JV-16-357

Mary F. Moriarty, Hennepin County Public Defender, Paul J. Maravigli, Assistant Public
Defender, Minneapolis, Minnesota (for appellant L.M.P.)

Michael O. Freeman, Hennepin County Attorney, Kacy Wothe, Assistant County Attorney,
Minneapolis, Minnesota (for respondent Hennepin County Human Services and Public
Health Department)

Adam J. Vetvick, Vetvick Law, St. Paul, Minnesota (for guardian ad litem Thomas Scallen)

         Considered and decided by Jesson, Presiding Judge; Ross, Judge; and Schellhas,

Judge.

                           UNPUBLISHED OPINION

SCHELLHAS, Judge

         Appellant challenges the termination of her parental rights, arguing that the social-

services agency failed to perform an adequate relative search and that the district court

therefore abused its discretion by determining that termination is in the child’s best

interests. We affirm.
                                            FACTS

         In January 2016, L.M.P. gave birth to a girl, E.U.P. The alleged father of E.U.P. has

never signed a declaration of parentage, completed genetic testing, or otherwise

acknowledged paternity. After E.U.P. was born, the hospital placed her on a 72-hour

health-and-welfare hold because hospital staff noticed that L.M.P. was attempting to

remove E.U.P.’s feeding tube and because both L.M.P. and E.U.P. tested positive for PCP.1

E.U.P.’s out-of-home placement began on January 15.

         On January 21, 2016, the Hennepin County Human Services and Public Health

Department (social-services agency) petitioned to terminate L.M.P.’s parental rights to

E.U.P. on the grounds that L.M.P. is palpably unfit to be a party to the parent-child

relationship. At an emergency-protective-care hearing held that same day, the district court

relieved the social-services agency of the obligation to engage in reasonable efforts to

prevent removal and for reunification because the petition stated a prima facie case that

L.M.P.’s rights to two other children had been involuntarily terminated. The social-services

agency nevertheless agreed to provide L.M.P. with a “minimal case plan” that required her

to submit to urinalyses. The district court ordered E.U.P.’s continued out-of-home

placement and further required the social-services agency to conduct a relative search.

E.U.P. was ultimately moved to the same foster family as her minor sibling, E.P. Although

E.U.P.’s sibling is related by blood, E.U.P.’s foster parents are not blood relatives.




1
    The tube is sometimes identified in the record as a breathing tube.

                                               2
       Between January and March 2016, L.M.P. missed over a dozen requested

urinalyses. Of the three urinalyses she did provide, one was positive for PCP. L.M.P. was

incarcerated at the beginning of April based on a felony charge of assaulting a peace officer.

At the termination trial on June 2, L.M.P. expressed concern about E.U.P.’s foster

placement. L.M.P. testified that she previously had told a social-services agency employee

that she wanted E.U.P. to be placed with L.M.P.’s adult daughter or adult sister. The social

worker assigned to E.U.P.’s case testified that a social-services agency employee did

contact one relative, but the agency ultimately decided not to move E.U.P. because she was

in foster care with her sibling. The social worker testified that, because the social-services

agency considered E.U.P.’s placement with her sibling to be a “relative placement,” the

agency did not seek an alternative placement. At the end of trial, the district court asked

the parties to submit written arguments regarding the legal effect that a relative search has

on a termination decision.

       The district court found by clear-and-convincing evidence that L.M.P. is palpably

unfit to be a party to the parent-child relationship and that the termination of her parental

rights is in E.U.P.’s best interests. The court also found that the social-services agency had

exercised due diligence in conducting a relative search. The court concluded that, even if

the department had not satisfied its relative-search obligations, an inadequate relative

search is not a basis to deny a petition for termination of parental rights.

       The district court denied L.M.P.’s posttrial motion for a new trial, and this appeal

follows.




                                              3
                                       DECISION

       An involuntary termination of parental rights is proper if: (1) clear-and-convincing

evidence supports at least one statutory ground for termination; and (2) the termination of

parental rights is in the child’s best interests. In re Welfare of Child of R.D.L., 853 N.W.2d

127, 137 (Minn. 2014). “[An appellate court] review[s] the district court’s findings to

determine whether they address the statutory criteria for termination of parental rights and

are not clearly erroneous.” In re Welfare of Children of T.R., 750 N.W.2d 656, 660 (Minn.

2008). “A finding is clearly erroneous if it is either manifestly contrary to the weight of the

evidence or not reasonably supported by the evidence as a whole.” Id. at 660–61 (quotation

omitted). “Nevertheless, [an appellate court] defer[s] to the district court’s decision to

terminate parental rights.” Id. at 661. “[I]f at least one statutory ground alleged in the

petition is supported by clear and convincing evidence and termination of parental rights

is in the child’s best interests, [an appellate court] will affirm.” Id.

       L.M.P. does not challenge the district court’s determination that she is “palpably

unfit to be a party to the parent and child relationship.” See Minn. Stat. § 260C.301,

subd. 1(b)(4) (2014). Rather, she challenges only the district court’s best-interests finding.

       In every termination-of-parental-rights proceeding, “the best interests of the child

must be the paramount consideration.” Minn. Stat. § 260C.301, subd. 7 (2014). Even if a

statutory ground for termination exists, the district court must still find that termination of

parental rights or of the parent-child relationship is in the child’s best interests. In re

Children of T.A.A., 702 N.W.2d 703, 708 (Minn. 2005). Before terminating parental rights,




                                                4
               the court shall make a specific finding that termination is in the
               best interests of the child and shall analyze:
                      (i) the child’s interests in preserving the parent-child
               relationship;
                      (ii) the parent’s interests in preserving the parent-child
               relationship; and
                      (iii) any competing interests of the child.

Minn. R. Juv. Prot. P. 39.05, subd. 3(b)(3); see also In re Children of K.S.F., 823 N.W.2d

656, 668 (Minn. App. 2012) (“In considering the child’s best interests, the district court

must balance the preservation of the parent-child relationship against any competing

interests of the child.”). “Competing interests include such things as a stable environment,

health considerations and the child’s preferences.” K.S.F., 823 N.W.2d at 668 (quotations

omitted). “Where the interests of parent and child conflict, the interests of the child are

paramount.” Id. (quoting Minn. Stat. § 260C.301, subd. 7) (quotation marks omitted).

       “We review a district court’s ultimate determination that termination is in a child’s

best interest for an abuse of discretion.” In re Welfare of Children of J.R.B., 805 N.W.2d

895, 905 (Minn. App. 2011), review denied (Minn. Jan. 17, 2012). The district court abuses

its discretion when it misapplies the law. In re Welfare of Child of J.K.T., 814 N.W.2d 76,

87 (Minn. App. 2012).

       L.M.P. argues that the social-services agency performed an inadequate relative

search, which she maintains is “a required finding for the best interests of the child in any

permanency disposition order.” To support her argument, she cites various juvenile-

protection statutes that address the social-services agency’s relative search and the child’s

best interests. See Minn. Stat. §§ 260C.193, subd. 3 (2014) (stating that it is “[t]he policy

of the state to ensure that the best interests of children in foster care . . . are met by requiring


                                                 5
individualized determinations . . . of the needs of the child and of how the selected home

will serve the needs of the child”), 260C.212, subds. 1(a), 2 (Supp. 2015) (requiring the

agency to prepare an out-of-home placement plan and make placement decisions based on

the best interests of the child), 260C.221(a) (Supp. 2015) (requiring the agency to “exercise

due diligence to identify and notify adult relatives prior to placement or within 30 days

after the child’s removal from the parent”), 260C.511(b) (Supp. 2015) (stating that, when

deciding whether to terminate parental rights, “the court must be governed by the best

interests of the child, including a review of the relationship between the child and

relatives”).

       But L.M.P. does not identify any statute that supports her contention that reversal is

necessary. She instead maintains that

               when the child protection statutes are viewed as a whole, it is
               abundantly clear that the legislature deems placing a child with
               relatives—adults, related by blood or marriage who are capable
               of caring for and raising the child—is an express priority,
               benefit, and requirement, in determining the best interests of
               the child.

We disagree. The district court made detailed findings to support its conclusion that the

termination of L.M.P.’s parental rights is in E.U.P.’s bests interests. Even if the social-

services agency conducted an inadequate relative search, no statute or caselaw requires the

district court to consider whether the agency’s relative search was adequate before

concluding that termination of parental rights is in the child’s best interests. Cf. In re

Welfare of J.M., 574 N.W.2d 717, 722, 724 (Minn. 1998) (holding that a district court is

not required to make findings regarding the adoptability of a child as part of its analysis of



                                              6
whether termination is in the child’s best interests); J.K.T., 814 N.W.2d at 86 (stating that

it “would exceed the limited error-correcting role of this court” to import into juvenile-

protection proceedings the abatement doctrine used in certain other contexts).

       Because no authority supports L.M.P.’s argument, we cannot say the district court

abused its discretion when it determined that termination is in E.U.P.’s best interests. See

Tereault v. Palmer, 413 N.W.2d 283, 286 (Minn. App. 1987) (“[T]he task of extending

existing law falls to the supreme court or the legislature, but it does not fall to this court.”),

review denied (Minn. Dec. 18, 1987). 2

       Affirmed.




2
 L.M.P. also suggests that the social-services agency did not adequately consider E.U.P.’s
“religious and cultural needs” because E.U.P. is African American but was placed with a
Caucasian foster family. See Minn. Stat. § 260C.212, subd. 2(b)(6). Because L.M.P. did
not present the issue to the district court in her new-trial motion, it is forfeited. Thiele v.
Stich, 425 N.W.2d 580, 582 (Minn. 1988).

                                                7